IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


PAUL J. BENEC,                    : No. 504 WAL 2016
                                  :
                 Petitioner       : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
                                  :
          v.                      :
                                  :
                                  :
ARMSTRONG CEMENT & SUPPLY         :
CORP., DENNIS C. SNYDER AND DAVID :
SNYDER,                           :
                                  :
                 Respondents      :


                                   ORDER



PER CURIAM

     AND NOW, this 2nd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.